I N R E : T H E E S T A T E O F C A R L T O N                                    )       C / A N o . 0 1 A 0 1 - 9 8 1 0 - P B - 0 0 5 5 0
A G I B B L E S S I N G , D e c e a s e d                                        )       W I L S O N C O U N T Y
                                                                                 )
L A U R A         E M I L Y      B L E S S I N G     W A R D

                P e t i t i o n e r - A p p e l l a n t
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                                                      FILED
                                                                                 )                                       June 29, 1999
                v .                                                              )
                                                                                 )                                  Cecil Crowson, Jr.
J O H N O . B L E S S I N G A N D S A R A H                                       )                                Appellate Court Clerk
L . J O N E S , C O - E X E C U T O R S                                           )
                                                                                  )
                D e f e n d a n t s - A p p e l l e e s                           )




                                      I N    T H E    C O U R T      O F      A P P E A L S        A T    N A S H V I L L E


A P P E A L E D F R O M T H E                 G E N E R A L       S E S S I O N S        C O U R T       O F   W I L S O N    C O U N T Y ,
P R O B A T E D I V I S I O N

T H E       H O N O R A B L E        R O B E R T     P .   H A M I L T O N ,           J U D G E

T   h o m a s E . W a            t t s , J r .
2   0 1 F o u r t h A            v e n u e , N o r t h ,          S u i t e      1 2 6 0
P   . O . B o x 1 9              8 4 9 4
N   a s h v i l l e , T          N 3 7 2 1 9

                A t t o r n e y      f o r    P e t i t i o n e r - A p p e l l a n t


V   e   s t e   r     N e a   l A g e e , S r .
A   G   E E     &     A G E   E
1   0   4 - 1   / 2     P u   b l i c S q u a r e
P   .     O .     B   o x     6 4 9
L   e   b a n   o n   , T     N 3 7 0 8 8

                A t t o r n e y      f o r    D e f e n d a n t s - A p p e l l e e s



                                                       A F F I R M E D         A N D     R E M A N D E D


                                                                  H o u s t o n        M .    G o d d a r d ,      P r e s i d i n g    J u d g e


C O N C U R :

F R A N K S ,           J .
S U S A N O ,           J .
                                                                                      O       P   I     N       I     O       N




                                T h i s           i s     a     s u i t           b y         L a u r a         E m i l y         B l e s s i n g               W a r d ,       o n l y   c h i l d

o f     C a r l t o n               A g i b         B l e s s i n g ,                 s e e k i n g             t o       h a v e         h e r       c o u s i n s ,           J o h n   O .

B l e s s i n g ,               a n d           S a r a h       L .         J o n e s ,           w h o         a r e         t h e       n e p h e w           a n d       n i e c e ,   a n d

a l s o     s t e p - c h i l d r e n                         o f       t h e         d e c e a s e d ,               r e m o v e d             a s       p e r s o n a l

r e p r e s e n t a t i v e s                       o f       h e r         f a t h e r ’ s             e s t a t e .



                                T h e           T r i a l       C o u r t             d i s m i s s e d               M s .       W a r d ’ s             s u i t       a t     t h e

c o n c l u s i o n                 o f         h e r     p r o o f ,             r e s u l t i n g                 i n       t h i s         a p p e a l           w h i c h     r a i s e s

t h e     f o l l o w i n g                     t h r e e       i s s u e s :



                                1 .             W h     e t h e     r       t h e         C   o - E   x e   c u     t o   r   s ’     h   o   s t i l     i t y       t o w a   r d
            L   a   u r     a     E     m   i l y       B l e s     s   i   n g       W   a   r d ,     t   h e       d   a   u g h   t   e   r a n       d o n       l y c     h i l d
            o   f     C     a   r l     t   o n A       . B l       e   s   s i n     g   ,     d e   c e   a s     e d   ,     w h   i   c   h h o       s t i l     i t y     w a s
            e   v   i d     e   n c     e   d b y         t h e     i   r     u n     f   a   i r     t r   e a     t m   e   n t     o   f     M s .       W a r     d i n       t h e
            c   o   u r     s   e       o   f t h       e a d       m   i   n i s     t   r   a t i   o n     o     f     M   r .     B   l   e s s i     n g ’ s       e s t   a t e ,
            r   e   q u     i   r e     d     t h e       r e m     o   v   a l       o   f     t h   e     C o     - E   x   e c u   t   o   r s .

                                2   .             W h e   t h e     r t       h   e       T   r i a l       C   o u   r   t p r       o   p e   r   l y     e x c l     u d e d a l l
            e   v   i   d   e   n   c e         o f p     h y s     i c a     l       a   b   u s e o       f     C   a   r l t o     n     A   .     B   l e s s i     n g a n d
            c   o   n   v   e   r   s i     o   n o f       C a     r l t     o   n       A   . B l e       s   s i   n   g ’ s       a   s s   e   t s     b y J       o h n O .
            B   l   e   s   s   i   n g     ,     o n e     o f       t h     e     C     o   - E x e c     u   t o   r   s , p       r   i o   r     t   o M r .
            B   l   e   s   s   i   n g     ’   s d e     a t h     , w       h   i c     h     e v i d     e   n c   e     P l a     i   n t   i   f f     c o n t     e n d s
            s   h   o   w   e   d     J     o   h n O     . B       l e s     s   i n     g   ’ s l a       c   k     o   f a w       a   r e   n   e s   s o f ,         o r
            c   o   n   t   e   m   p t         f o r ,     t h     e o       b   l i     g   a t i o n     s     o   f     a f       i   d u   c   i a   r y , a       n d w h i c h
            m   i   s   t   r   e   a t     m   e n t     g r e     a t l     y     c     o   n t r i b     u   t e   d     t o       t   h e       h o   s t i l i     t y
            b   e   t   w   e   e   n       t   h e p     a r t     i e s     .

                                3   .             W h e   t   h e r         t h e T           r i a l     C o u       r   t     p r o p       e r   l y     e   x   c l u   d e d
            e   v   i   d   e   n   c e         o f t     h   e c o         n v e r s         i o n     o f c         e   r   t a i n         o f     C   a r   l   t o n     A .
            B   l   e   s   s   i   n g     ’   s a s     s   e t s         b y J o           h n O     . B l         e   s   s i n g ,         o   n e     o   f     t h   e C o -
            E   x   e   c   u   t   o r     s   , p r     i   o r t         o M r .             B l e   s s i n       g   ’   s d e a         t h   ,     w h   i   c h
            c   o   n   v   e   r   s i     o   n w a     s     n o t         o b j e         c t e d     t o         b   y     t h e         o t   h e   r     C   o -
            E   x   e   c   u   t   o r     ,     a n d       w h i c       h c o n           v e r s   i o n         a   n   d l a c         k     o f     o   b   j e c   t i o n
            s   h   o   w   e   d     t     h   a t t     h   e C o         - E x e c         u t o r   s w e         r   e     e i t h       e r     i   g n   o   r a n   t o r
            c   o   n   t   e   m   p t     u   o u s     o   f t h         e r e s           p o n s   i b i l       i   t   i e s o         f     a     f i   d   u c i   a r y a n d
            s   o       w   e   r   e       i   n c a p   a   b l e         o f f u           l f i l   l i n g           t   h e i r         f i   d u   c i   a   r y     d u t i e s
            a   s       C   o   -   E x     e   c u t o   r   s .



                                                                                                        2
                                T h e     s t a n d a r d           o f     r e v i e w             a s         t o     d i s m i s s a l               o f       a       n o n - j u r y

c a s e     a t         t h e         c o n c l u s i o n           o f     t h e         p l a i n t i f f ’ s                   p r o o f           i s     s e t         o u t     i n     t h e

c a s e     o f         C i t y         o f     C o l u m b i a           v .     C . F . W .               C o n s t .           C o . ,         5 5 7       S . W . 2 d           7 3 4

( T e n n . 1 9 7 7 ) ,                 w h e r e i n         t h e       S u p r e m e             C o u r t           s t a t e d             t h e       f o l l o w i n g             ( a t

p a g e     7 4 0 ) :



                                T h   e m o     t i   o n     a u   t h o   r   i z   e   d     b   y       t   h   i s     r u   l   e     i   s     n o   t t       o     b e
            c   o   n   f   u   s e   d w i     t h     a     m o   t i o   n     f   o   r     d   i   r   e   c   t e d     v   e   r d   i   c t     w   h i c     h     i s
            a   u   t   h   o   r i   z e d     b y     R   u e
                                                              l       5 0   ,     T   e   n n   e   s   s   e   e     R u   l e   s     o   f     C   i v   i l
            P   r   o   c   e   d u   r e .       M   o t   i n
                                                              o     s f     o   r     a     d   i   r   e   c   t   e d     v e   r   d i   c   t     a r   e n       e i t h e r
            n   e   c   e   s   s a   r y n     o r     p   r p
                                                              o     e r     i   n     a     c   a   s   e       w   h i c   h     i   s     b   e i   n g     t r     i e d
            w   i   t   h   o   u t     a j     u r   y .     M o   t i o   n   s     f   o r       d   i   s   m   i s s   a l       i n       n o   n -   j u r     y c a s e s
            u   n   d   e   r     R   u l e     4 1   . 0   2 2
                                                              (     ) ,     T   e n   n   e s   s   e   e       R   u l e   s     o   f     C   i v   i l
            P   r   o   c   e   d u   r e ,     a n   d     m t
                                                              o     i o n   s     f   o   r     d   i   r   e   c   t e d     v   e   r d   i   c t   s     i n       j u r y
            c   a   s   e   s     u   n d e r     R   u l   e 5     0 ,     T   e n   n   e s   s   e   e       R   u l e   s     o   f     C   i v   i l
            P   r   o   c   e   d u   r e ,     a r   e     s o m   e w h   a   t     s   i m   i   l   a   r   ,     b u   t ,       t h   e   r e     i   s a
            f   u   n   d   a   m e   n t a l     d   i f   f e r   e n c   e     b   e   t w   e   e   n       t   h e     t w o       m   o   t i   o n   s ,       i n
            t   h   a   t   ,     i   n t h     e     j u   r y     c a s   e   ,     t   h e       j   u   d   g   e i     s   n     o t       t h   e     t r i     e r     o f
            f   a   c   t   s     w   h i l e     i   n     t h e     n o   n   - j   u   r y       c   a   s   e     h e     i s       t   h   e     t r   i e r       o   f t h e
            f   a   c   t   s   .       I n     t h   e     j u r   y c     a   s e       h e       m   u   s   t     c o   n s i     d e   r     t   h e     e v     i d   e n c e
            m   o   s   t       f a   v o r a   b l   y     f o r     t h   e     p   l   a i   n   t   i   f   f   , a     l l o     w     a   l l     r   e a s     o n   a b l e
            i   n   f   e   r   e n   c e s     i n     p   l a i   n t i   f   f '   s     f   a   v   o   r       a n d     d i     s r   e   g a   r d     a l     l
            c   o   u   n   t   e r   a c t i   n g     e   v i d   e n c   e   ,     a   n d   ,       s   o       c o n   s i d     e r   e   d ,     i   f t       h e   r e     i s
            a   n   y       m   a t   e r i a   l     e v   i d e   n c e       t o       s u   p p     o   r t       a     v e r     d i   c   t     f o   r
            p   l   a   i   n   t i   f f ,     h e     m   u s t     d e   n   y     t   h e     m     o   t i     o n .       B     u t       i n     t   h e
            n   o   n   -   j   u r   y c a     s e   ,     w h e   n a         m o   t   i o   n       t   o       d i s   m i s     s     i   s     m a   d e       a   t t h e
            c   l   o   s   e     o   f p l     a i   n t   i f f   ' s     c   a s   e     u   n d     e   r       R u l   e 4       1 .   0   2 (   2 )   , t       h   e
            t   r   i   a   l     j   u d g e     m   u s   t i     m p a   r   t i   a   l l   y       w   e i     g h     a n d       e   v   a l   u a   t e       t   h e
            e   v   i   d   e   n c   e i n       t   h e     s a   m e     m   a n   n   e r     a     s     t     h o u   g h       h e       w e   r e     m a     k   i n g
            f   i   n   d   i   n g   s o f       f   a c   t a     t t     h   e     c   o n   c l     u   s i     o n     o f       a l   l     o   f     t h e
            e   v   i   d   e   n c   e f o     r     b o   t h     p a r   t   i e   s   ,     d e     t   e r     m i n   e t       h e       f a   c t   s o       f     t h e
            c   a   s   e   ,     a   p p l y     t   h e     l a   w t     o     t   h   o s   e       f   a c     t s ,     a n     d ,       i f     t   h e
            p   l   a   i   n   t i   f f ' s     c   a s   e h     a s     n   o t       b e   e n         m a     d e     o u t       b   y     a
            p   r   e   p   o   n d   e r a n   c e     o   f t     h e     e   v i   d   e n   c e     ,     a       j u   d g m     e n   t     m   a y b e
            r   e   n   d   e   r e   d a g     a i   n s   t t     h e     p   l a   i   n t   i f     f     o     n t     h e       m e   r   i t   s , o r         ,     t h e
            t   r   i   a   l     j   u d g e   ,     i n     h i   s d     i   s c   r   e t   i o     n   ,       m a y     d e     c l   i   n e     t o r         e n   d e r
            j   u   d   g   m   e n   t u n     t i   l     t h e     c l   o   s e       o f     a     l   l       t h e     e v     i d   e   n c   e .     T       h e
            a   c   t   i   o   n     s h o u   l d     b   e d     i s m   i   s s   e   d     i f         o n       t h   e f       a c   t   s     f o u n d         a   n d
            t   h   e       a   p p   l i c a   b l   e     l a w     t h   e     p   l   a i   n t     i   f f       h a   s s       h o   w   n     n o r i         g h   t t o
            r   e   l   i   e   f .



                                A s     t o     t h e       f i r s t       i s s u e ,             w e         d e e m       i t       a p p r o p r i a t e                 t o     a f f i r m

t h e     T r i a l             C o u r t       u n d e r         t h e     a u t h o r i t y                   o f     R u l e         1 0 ( a )           o f       t h i s       C o u r t .




                                                                                                3
                        A s     t o     t h e     o t h e r       t w o       i s s u e s ,         t h e       T r i a l         C o u r t       w a s     o f       t h e

o p i n i o n       t h a t     o n l y     m i s d e e d s           o n     t h e       p a r t       o f     t h e       p e r s o n a l

r e p r e s e n t a t i v e s           w h i c h       o c c u r r e d         a f t e r         t h e i r         q u a l i f i c a t i o n s             a s       s u c h

w o u l d     b e     c o m p e t e n t         t o     s h o w       t h a t       t h e y       s h o u l d         b e     r e m o v e d ,           a n d

e x c l u d e d       a n y     e v i d e n c e         o f     p r i o r       m i s c o n d u c t .                 W e     a r e       i n c l i n e d         t o

b e l i e v e       t h a t     t h e     T r i a l         C o u r t       w a s       c o r r e c t         i n     t h i s       d e t e r m i n a t i o n .



                        M o r e o v e r ,         e v e n       i f     t h e       e x c l u d e d           e v i d e n c e ,           w h i c h       w a s

p r e s e r v e d       b y     a n     o f f e r       o f     p r o o f ,         h a d       b e e n       a d m i t t e d ,           i t     w a s ,       i n     o u r

v i e w ,     i n s u f f i c i e n t           t o     w a r r a n t         r e m o v a l .             T h e       m o s t       s e r i o u s

c o m p l a i n t       w a s     t h a t       M r .       B l e s s i n g ,           o p e r a t i n g           u n d e r       a     p o w e r       o f

a t t o r n e y       f r o m     t h e     d e c e a s e d ,           h a d       t h e       B e n e f i c i a r y             i n     a     $ 5 0 0 0       l i f e

i n s u r a n c e       p o l i c y       c h a n g e d         f r o m       h i m s e l f         a n d       f i v e       o t h e r         i n d i v i d u a l s ,

i n c l u d i n g       M s .     W a r d ,       t o       h i m s e l f       a l o n e .             T h e       u n d i s p u t e d           p r o o f

s h o w s ,     h o w e v e r ,         t h a t       t h e     c h a n g e s           w e r e     m a d e         i n     a c c o r d a n c e           w i t h       t h e

w i s h e s     o f     t h e     d e c e a s e d .             W e     a l s o         n o t e     t h a t         a t     t r i a l         M r .     B l e s s i n g ,

t h r o u g h       c o u n s e l ,       o f f e r e d         t o     p a y       t o     M s .       W a r d       o n e - s i x t h           o f     t h e

p r o c e e d s       o f     t h e     p o l i c y ,         w h i c h       i s       a l l     s h e       w o u l d       h a v e         r e c e i v e d         h a d

n o   c h a n g e       o f     b e n e f i c i a r y           o c c u r r e d .



                        F o r     t h e     f o r e g o i n g           r e a s o n s           t h e     j u d g m e n t           o f       t h e     T r i a l

C o u r t     i s     a f f i r m e d       a n d       t h e     c a u s e         r e m a n d e d           f o r       s u c h       f u r t h e r

p r o c e e d i n g s ,         i f     a n y ,       a s     m a y     b e     n e c e s s a r y ,             a n d       c o l l e c t i o n           o f     c o s t s

b e l o w .         C o s t s     o f     a p p e a l         a r e     a d j u d g e d           a g a i n s t           M s .     W a r d       a n d     h e r

s u r e t y .




                                                                                    4
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  5